 


109 HRES 647 IH: Requiring the Clerk of the House of Representatives to post on the Internet for public review all travel disclosure reports submitted by Members, officers, and employees of the House.
U.S. House of Representatives
2006-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 647 
IN THE HOUSE OF REPRESENTATIVES 
 
January 31, 2006 
Mr. Jones of North Carolina (for himself and Mr. Flake) submitted the following resolution; which was referred to the Committee on Rules
 
RESOLUTION 
Requiring the Clerk of the House of Representatives to post on the Internet for public review all travel disclosure reports submitted by Members, officers, and employees of the House. 
 
 
1.Internet Posting of Travel Disclosure Reports of Members, Officers, and Employees 
(a)Requiring Clerk to Post Reports on Internet Not Later Than 48 Hours After ReceiptClause 5(b)(5) of rule XXV of the Rules of the House of Representatives is amended— 
(1)by striking shall make available and inserting shall post on the public Internet site of the Clerk and otherwise make available; and 
(2)by striking as possible and inserting the following: as possible, but in no event later than 48 hours,. 
(b)Effective DateThe amendment made by subsection (a) shall apply with respect to reports filed on or after the date of the adoption of this resolution. 
 
